Citation Nr: 0711261	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  02-08 639A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating higher than 40 percent for 
the service-connected diabetes mellitus.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1968 to September 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 2001 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which granted service connection and a 20 percent 
rating for diabetes mellitus, effective January 17, 2001.  
The veteran appealed the rating assignment.  Then, in a June 
2002 rating decision, the RO granted a 40 percent rating for 
diabetes mellitus, effective May 7, 2001.  

In August 2003, the veteran appeared at the RO and testified 
at a hearing before the undersigned Veterans Law Judge, who 
has been designated to make the final disposition of this 
proceeding for VA.  A transcript of that hearing is 
associated with the claims file.   

In June 2004, the Board remanded the case to the RO for 
additional development.  In a September 2006 rating decision, 
the RO granted a 40 percent rating for diabetes mellitus, 
effective January 17, 2001.  The RO also granted service 
connection for several disabilities that are complications of 
the diabetes mellitus, and assigned separate ratings for 
each.  As the veteran has not appealed the decision with 
regard to ratings assigned for the diabetic complications, 
they are not before the Board for consideration.  

The issue of a higher initial rating for post-traumatic 
stress disorder (PTSD) was also on appeal before the Board, 
but following additional development directed by the remand 
of June 2004, the RO in September 2006 granted a 100 percent 
rating for the PTSD, effective on the date service connection 
was established.  Thus, with a full grant of his appeal, the 
veteran's PTSD claim is no longer before the Board.  




FINDING OF FACT

The veteran's diabetes mellitus requires insulin, a 
restricted diet, and regulation of activities, and there is 
no objective evidence of episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider.  


CONCLUSION OF LAW

The criteria for an initial rating higher than 40 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. § 4.120, Diagnostic Code 7913 
(2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

With regard to the claim on appeal, the Board notes that the 
RO did not provide the veteran with content-complying VCAA 
notice on the underlying claim of service connection for 
diabetes mellitus.  Nevertheless, the RO did provide VCAA 
notice by letter dated in July 2004.  The notice advised the 
veteran of generally what was required to prevail on his 
claim for a higher rating for diabetes mellitus; what 
specifically VA had done and would do to assist in the claim; 
and what information and evidence the veteran was expected to 
furnish.  The RO specifically informed the veteran that VA 
would assist him in obtaining records from private and 
Federal government facilities such as VA, if properly 
identified, but that the veteran had to provide both 
identifying information and a signed release for VA to obtain 
private records on his behalf.  He was asked to submit any 
evidence in his possession that pertained to his claim.  The 
notice included the general provision for the effective date 
of the claim, that is, the date of receipt of the claim.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability assignable). 

As to the degree of the disability for the claim for a higher 
rating, at this stage of the appeal, when the veteran already 
has notice of the rating criteria, there is no reasonable 
possibility that further notice of the exact same information 
would aid in substantiating the claim, and any deficiency as 
to VCAA compliance regarding this claim is rendered moot.  
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).   

Further, because the VCAA notice came after the initial 
adjudication in November 2001, the timing of the notice did 
not comply with the requirement that the notice must precede 
the adjudication.  The procedural defect has been cured 
without prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claim.  That is, he had the opportunity to submit 
additional argument and evidence, such as at his personal 
hearing.  Also, the claim has been readjudicated following 
the content-complying notice, as evidenced by the RO's rating 
decision in September 2006 and in the supplemental statement 
of the case in September 2006.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (holding that a timing error can 
be cured when VA employs proper subsequent process).

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claim.  38 U.S.C.A. § 5103A (a), 
(b) and (c).  The veteran was afforded the opportunity for a 
hearing, and he appeared at the RO and testified at a 
personal hearing before the undersigned in August 2003.  The 
RO has obtained the veteran's service medical records, 
treatment records from various VA facilities, and records 
from the Social Security Administration.  Statements dated in 
February 2002 and August 2004 have also been obtained from 
the veteran's private physician, J.T., M.D.  The veteran has 
not identified any additionally available evidence for 
consideration in his appeal.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  
The veteran was afforded VA examinations in August 2004 and 
July 2006, specifically to evaluate the nature and severity 
of the diabetes mellitus.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.  In 
addition, when rating the veteran's service-connected 
disability, the entire medical history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The veteran's service-connected diabetes mellitus has been 
rated as 40 percent disabling under 38 C.F.R. § 4.120, 
Diagnostic Code 7913, effective from the date that service 
connection was established in January 2001.  Under this code, 
a 40 percent rating is assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities.  

The criteria for the next higher rating, 60 percent, under 
Diagnostic Code 7913 require insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  

After careful review of the record to include the veteran's 
testimony, the Board finds that the veteran does not meet the 
criteria for a 60 percent rating under Code 7913.  The 
relevant medical evidence includes VA examination reports of 
August 2004 and July 2006, VA outpatient records, two 
statements of a private physician dated in February 2002 and 
August 2004, and records from the Social Security 
Administration.  

The VA examination reports indicate that the veteran had no 
episodes of hypoglycemic reactions or ketoacidosis.  He did 
report having been hospitalized on several occasions for 
diabetes mellitus due to uncontrolled blood sugar levels, but 
these hospitalizations were specifically noted to have 
occurred in 1994, 1996, and 1998, prior to the date that 
service connection was established for the diabetes.  The 
veteran was also noted to visit a diabetic care provider 
every three months.  

The VA outpatient treatment records, statements of the 
veteran's private physician, J.T., M.D., and Social Security 
Administration records are reflective of the clinical 
findings of the VA examinations.  They indicate that the 
veteran had difficulty in stabilizing his blood sugar level, 
evidently due in part to non-compliance with his diabetic 
diet as noted in March 2002.  Nevertheless, he did not 
require any hospitalizations for the diabetes nor did he 
experience any specific episodes of ketoacidosis or 
hypoglycemic reactions.  Although the veteran claimed in a 
July 2002 statement that he was visiting a diabetic care 
provider twice a month, the outpatient records do not show 
that his visits of are such frequency.  For example, although 
his diabetes mellitus was noted as uncontrolled in a July 
2004 VA outpatient record, his follow-up visit was scheduled 
for one month.  Other records indicate that he was seen in 
the "foot" clinic for evaluation of diabetic complications 
every three months.  

In short, while the medical evidence, as described above, 
shows that the veteran's diabetes mellitus requires insulin, 
restriction in his diet, and a need for regulation of 
activities, there is no objective evidence of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider.  

Additionally, Diagnostic Code 7913 provides that compensable 
complications of diabetes mellitus are to be separately rated 
unless they are part of the criteria used to support a 100 
percent evaluation.  In that regard, in a September 2006 
rating decision, the RO assigned separate compensable ratings 
for diabetic macular edema and peripheral neuropathy in the 
lower extremities and a separate noncompensable rating for 
erectile dysfunction, and awarded special monthly 
compensation under 38 U.S.C.A. § 1114(k) and 38 C.F.R. 
§ 3.350(a) on account of loss of use of a creative organ, all 
effective in January 2001 (the veteran did not appeal the 
rating assignments).  There are no other conditions to 
consider as complications of diabetes mellitus that would be 
separately compensable.  

As the criteria for a 60 percent rating under Code 7913 have 
not been demonstrated, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b). 

As this is an initial rating case, consideration has been 
given to "staged ratings" for the condition over the period 
of time since service connection became effective in January 
2001.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board 
concludes that, from the effective date of service connection 
on January 17, 2001, clinical findings have shown that the 
veteran met the criteria for a 40 percent rating, and no 
higher.  


ORDER

An initial rating higher than 40 percent for the service-
connected diabetes mellitus is denied.  



____________________________________________
GEORGE E. GUIDO, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


